DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Claim Status
The amendments and arguments filed 3/8/21 are acknowledged.  Claims 1-41, 52, and 61 are cancelled. Claims 42-51 and 53-60 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 3/8/21 and 9/13/21 have been considered.  Signed copies are enclosed. The newly submitted Information Disclosure Statements do not contain any references that render the previously allowed claims un-patentable and do not contain any prior art.

Prior Art Cited But Not Relied Upon
	The following prior art was considered but not found to read on the claims as amended in the Examiner’s Amendment below:
	1. Applicant indicated in remarks filed 3/8/21 that Hanahan, D., and J. E. Ekholm. (1974. The preparation of red cell ghosts. Methods Enzymol. 31:168-172) reference was not previously provided. Hanahan teaches that the ghosts are prepared by osmotic lysis (see e.g. entire reference, particularly page 168).  IL-8 binding to the ghosts was measured, although the data was not shown (see e.g. page 1363 and 1366).  However, Hanahan does not recite any of the molecules listed in claims 42 or 56, and 
	2. Kumar et al (Am. J. Hematol. 90:31–36, 2015). Kumar describes enrichment of reticulocytes by centrifuging whole blood through aqueous multiphase systems. These aqueous multiphase systems are systems of polymers in aqueous solutions that generate immiscible phases when mixed, which concentrate cells (see abstract and entire first page). However, Kumar does not recite the molecules listed in claims 42 or 56, or the corresponding separation steps of the claimed methods, and therefore does not read on the allowed claims of the instant application. 

Conclusion
Claims 42-51 and 53-60 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/25/21
/BRIAN GANGLE/Primary Examiner, Art Unit 1645